Citation Nr: 1207803	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-25 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1967.  He died in June 2002.  The appellant is the widow of the Veteran.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which reopened service connection for the cause of the Veteran's death.  

Although the RO reopened the appellant's claim of service connection for the cause of the Veteran's death by deciding the issue on the merits in the June 2008 rating decision, the question of whether new and material evidence has been received to reopen such claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has not been received, that is where the analysis must end; hence, what the RO may have determined regarding reopening is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claim to reopen service connection for the cause of the Veteran's death accordingly.  

In December 2011, a travel board hearing was held before the undersigned in Portland, Oregon.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In a July 2007 decision, the Board denied service connection for the cause of the Veteran's death on the basis that official records indicated that the Veteran did not serve in the Republic of Vietnam, that the death certificate established that the immediate cause of death was metastatic kidney cancer, and that kidney cancer was not present during service and was not shown to be related to any injury or disease incurred in service.  

2.  Evidence received subsequent to the July 2007 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the July 2007 decision of the Board is not new and material, the claim is not reopened and the July 2007 Board decision is final.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A March 2008 letter explained the evidence necessary to substantiate the appellants claim in accordance with Hupp, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria and provided notice in accordance with Kent.  The appellant has had ample opportunity to respond and supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs), service records, and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA medical opinion because the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any evidence that remains outstanding.  Accordingly, the Board will address the claim.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as malignant tumors, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the cause of the veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service- connected diseases or injuries involving active processes affecting vital organs should receive full consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. 38  U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that he or she was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; hairy cell leukemia and other chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); Parkinson's disease; and ischemic heart disease. 38 C.F.R. § 3.309(e)  (2011).  Note 3 at the end of 38 C.F.R. § 3.309 defines ischemic heart disease as not including hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A lay person is competent to describe symptoms experienced in service or at any time after service when the symptoms perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran or appellant as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

Reopening Cause of the Veteran's Death

The Board finds that service connection for the cause of the Veteran's death was previously denied by the Board in a July 2007 decision.  The decision of the Board was final when issued.  38 C.F.R. § 20.1100 (2011).  

An appellant may later reopen the claim if new and material evidence is received.  38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the Board's July 2007 decision included the Veteran's certificate of death that showed that he died in June 2002, at age 55.  The immediate cause of the Veteran's death was listed as metastatic kidney cancer.  In a February 2005 statement, the private physician who signed the Veteran's certificate of death opined that it was at least as likely as not that the Veteran had primary lung cancer, with the lung mass eventually leading to the Veteran's death.  

Also of record at the time of the July 2007 decision were the Veteran's STRs, which showed no evidence of malignancy of either the kidney or lung while he was on active duty, and records of medical treatment subsequent to service do not 
demonstrate the presence of a malignancy until 2001, many years after the Veteran's separation from active duty.  In a December 2004 statement, a private doctor related the development of the Veteran's malignancy to exposure to the defoliant Agent Orange while he served in the Republic of Vietnam.  

Service records available for review at the time of the Board decision in July 2007 showed that the Veteran's overseas service while he was on active duty was in Europe.  There was no evidence in the service records that the Veteran was stationed in the Republic of Vietnam and no certification from the National Personnel Records Center that the Veteran had any Republic of Vietnam service.  A copy of transfer orders for several members of the Veteran's unit showing that 30 individuals had been temporarily transferred from Europe to Vietnam was submitted, but the record is incomplete and does not include the Veteran's name.  In September 2006, the appellant testified before a Veteran's Law Judge at the RO in Portland, Oregon.  Her testimony was essentially that the Veteran had been one of those individuals who had been transferred to Vietnam on a temporary basis.  

After reviewing the evidence, in the July 2007 decision, the Board found that the Veteran had served on active duty from October 1964 to October 967, but that official records indicated that he did not serve in the Republic of Vietnam; that the Veteran died in June 2002; that the death certificate established that the immediate cause of death was metastatic kidney cancer; and that kidney cancer was not present during service and was not shown to be related to any injury or disease incurred in service.  Based upon the foregoing findings, the Board concluded that the cause of the Veteran's death was not incurred in or aggravated by his military service, and denied service connection for the cause of death.  

In November 2007, the appellant requested that service connection for the cause of the Veteran's death be reopened.  The Board finds that the evidence received subsequent to the July 2007 decision of the Board is either duplicative or cumulative in nature such that service connection for the cause of the Veteran's death may not be reopened.  

The evidence received includes testimony given by the appellant before the undersigned that essentially duplicated the testimony given at the September 2006 Board hearing.  She again asserted that the Veteran had temporarily served in the Republic of Vietnam when he was transferred with individuals of his unit from Germany.  She pointed out that the copy of the transfer orders was incomplete in that the list of names on the second and third pages of the document were never copied.  The appellant's testimony before the undersigned duplicated that which she offered in support of her claim prior to the July 2007 Board decision, so is not new.  


Also received was an April 2008 letter from the physician who signed the Veteran's death certificate in which he stated that, prior to the Veteran's death, he had advised the Veteran to have an MRI of the brain, but that this could not be completed because of metallic foreign bodies under the surface of the skin on the bridge of his nose and left cheek, which he inaccurately assumed were the result of shrapnel sustained in combat in Vietnam.  Regarding the April 2008 statement from the private physician, these comments do not constitute "competent medical evidence" that may be utilized to reopen the claim.  Such evidence does not have any probative value because it is a bare transcription of an erroneous fact given by lay history that is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406 (1995) (noting that a medical professional is not competent to opine as to matters outside the scope of his or her expertise and that a bare transcription of a lay history is not transformed into "competent medical evidence" merely because the transcriber happens to be a medical professional); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding the Board is not bound to accept a physician's opinion that is based upon an inaccurate factual premise; such purported opinion is not probative).  Because the April 2008 physician statement is of no probative value, there is no reasonable possibility the April 2008 physician statement, in the context of all the evidence, could substantiate a claim for service connection for the cause of the Veteran's death.  


As the appellant's sole contention is that the Veteran had service in the Republic of Vietnam so as to be presumed to have been exposed to the defoliant, Agent Orange, a factual assertion and contention which had previously been addressed and rejected in the July 2007 Board decision, there is no basis to reopen service connection for the cause of the Veteran's death.  As such, the claim to reopen must be denied.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for the cause of the Veteran's death is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


